DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of species requirement is withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
The drawings are objected to because applicant provided a copy of Fig. 2 that includes color. In particular, the TCC and TCGA symbols are not black, white or grayscale. It is unclear if applicant intends to the application to have color figures. If applicant does not intend to include color figures, it is suggested figures only in black and white or grayscale be submitted.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: paragraph 6 lacks a period.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim recites “A method of determining primary tumor site in a patient having cancer” but concludes with a step of “treating”. It is suggested that the preamble be amended to mirror those of claims 1 and 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s):
“performing Principal Component Analysis (PCA) on the expression levels...” (claim 1) – the step encompasses an abstract idea in the form of a mathematical concept that underlies PCA.

“wherein a diagnosis of HNSCC…” (claim 1) – the step sets forth a correlation that naturally occurs between the expression levels of the genes and HNSCC and further sets forth an abstract that idea that involves comparing PCA1 and PCA2 to their respective calculated cutoffs.

“wherein a diagnosis of LSCC…” (claim 1) – the step sets forth a correlation that naturally occurs between the expression levels of the genes and LSCC and further sets forth an abstract that idea that involves comparing PCA1 and PCA2 to their respective calculated cutoffs.

“diagnosing the sample as squamous cell carcinoma (SCC) prior to obtaining the expression levels…” (claim 2) – the step sets for an abstract idea that can be performed in a purely mental manner.

“the first calculated cutoff…is -7.01 and the second calculated cutoff...is 1.816” (claim 3) – the claim further describes the correlation and comparison set forth in the “wherein” clauses of claim 1.

The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While the claims further comprise treating the patient using surgery or chemotherapy depending the diagnosis, there is no nexus between the above judicial exceptions and the treating step of the claim. The claim does not set forth any actual step of “diagnosing”. The “treating” uses surgery or chemotherapy are not “particular treatments”, which are generic and broadly encompass essentially any and all types of treatments that may be used for any type of cancer. The treatments of claims 4 and 5 are more particular and directed to integrating the type of diagnosis that is made based on the expression levels determined in the sample.
The claim(s) does/do not include additional elements, in particular the obtaining of a patient sample and determining expression levels in the sample, that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 73, 75, and 91 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for specifically diagnosing HNSCC if the PCA1 is below -7.01 and the PCA2 is above or equal to 1.816 or diagnosing LSCC if the PCA1 is above -7.01 and PCA2 is below 1.816 based on expression levels in a squamous cell carcinoma sample in the context of claim 1 or making determinations described in claims 9 and 14, does not reasonably provide enablement for a diagnosis of HNSCC or LSCC based on PCA1 and PCA2 compared to any first and second calculated cutoffs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claims 1-2, 4-6 and 8 describe a diagnosis of HNSCC or LSCC based on PCA1 and PCA2 compared to any first calculated cutoff and any second calculated cutoff.
The instant specification describes identifying the 22-gene signature based on a particular cohort of patients and establishing calculated cutoffs based on a Principal Component Analysis of the 22 genes.
The cutoffs were verified using other publicly available data sets.
It would require undue experimentation for the ordinary artisan to determine whether additional first and second calculated cutoff exist and whether they would function in independent verification datasets. Because gene signatures and threshold are based on the training data set analyzed, it is unpredictably if other data sets used as training sets would equally identify the same 22-gene signature and appropriate calculated cutoffs.
Claims 1, 9 and 14 require obtaining a sample from the patient. A “sample” broadly encompasses any type of sample, such as hair, squamous cell carcinoma samples, saliva, blood, etc. Expression levels vary between types of tissues, types and stages of cancer, etc. It is unpredictable that the expression levels observed in LSCC and HNSCC samples would reasonably extrapolate to all types of samples. It is unpredictable whether the expression levels of the 22-genes in a saliva sample or skin scraping would have expression levels that distinguish HNSCC from LSCC.
Claims 1, 9 and 14 require determining expression levels of at least the 22 recited genes. The expression levels broadly encompass determining levels of nucleic acids, such as transcripts, and the levels of amino acids, such as proteins. The instant specification only analyzes nucleic acid levels. It is well established in the field of biotechnology that nucleic acids levels do not necessarily correlate with protein levels. Thus, absent any evidence to the contrary, it is unpredictable that the nucleic acid levels determined in the sample may be extrapolated and applied to protein levels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim sets forth two “wherein” clauses. It is unclear if the clauses are setting forth an intended use of the PCA1 And PCA2 obtained from performing the PCA.
Regarding claim 1, the claim states “treating the patient…depending on the diagnosis”. The claim does not require any active method step of “diagnosing”, but rather sets forth two “wherein” clause that describe how obtained PCA1 and PCA2 values may be used. The recitation to “the diagnosis” in the “treating” step lacks proper antecedent basis.
Claims 2-6 and 8 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the claim recites “obtaining the expression levels”. The recitation lacks proper antecedent basis as the claim does not require a step of “obtaining” expression levels.
Regarding claims 4 and 5, the claims recite “the diagnosis” in line 1. The claim does not require any active method step of “diagnosing”, but rather sets forth two “wherein” clause that describe how obtained PCA1 and PCA2 values may be used. The recitation to “the diagnosis” in the “treating” step lacks proper antecedent basis.
Regarding claim 9, the claim sets forth a “wherein” clause. It is unclear if the clause is setting forth an intended use of the PCA1 and PCA2 obtained from performing the PCA.
Regarding claim 10, the claim recites “obtaining the expression levels”. The recitation lacks proper antecedent basis as the claim does not require a step of “obtaining” expression levels.
Regarding claim 15, the claim recites “obtaining the expression levels”. The recitation lacks proper antecedent basis as the claim does not require a step of “obtaining” expression levels.

	Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634